Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-6 are pending and are allowed herein.
	Claims 7 and 8 are cancelled herein.
Authorization for this examiner’s amendment was given in an interview with William Davis and Nathalie Tietcheu on 09/16/2021.

The application has been amended as follows: 
Claim 7. (Cancelled)
Claim 8. (Cancelled)

The following is an Examiner’s statement of reasons for allowance: the closest prior art is Kizoulis et al (US 2010/0215785) (IDS Reference).  Kizoulis teaches compositions comprising dill extract, wherein the process utilizes EDTA, however the process only adjusts the pH once, wherein Applicant has shown there are beneficial results from utilizing a specific intermediary pH before arriving at the final pH of the composition.  As such, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not arrive at the instantly claimed method.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611